Title: From George Washington to La Luzerne, 5 December 1784
From: Washington, George
To: La Luzerne, Anne-César, chevalier de



Sir,
Mount Vernon 5th Decr 1784

Your early attention to me after your arrival at the Court of Versailles, amidst scenes of gaiety & the gratulations of friends, does me great honor & excites my warmest acknowledgments. That your august Sovereign, his amiable consort, & the Princes his brothers, should deign to interest themselves in, & wish to be acquainted with the circumstances of my life, is one of the most flattering incidents of it; & affects my sensibility beyond any expression I have of my feelings. If any thing could overcome the present difficulties which impede my desires to pay my respectful homage at your Court, it would be the wish which you say these august personages have been pleased to express

to see me there, & the welcome reception I should meet from the nation at large, especially from those characters to whom I have the honor of a personal acquaintance; but I fear my vows & earnest wishes are the only tribute of respect I shall ever have it in my power to offer them in return.
It gave me great pleasure to learn from your letter (of the 12 th of Septr) that the sword which had been so lately sheathed, was likely to remain in the scabbard for some time—other information according with appearances, seemed rather to indicate an approaching storm in the United Netherlands; which, in its consequences, might touch the torch, which would kindle the flames of a general war in Europe. How far British policy may yield to Irish claims, is not for me to determine. The first, it should seem, have had too much of civil contentions to engage, without some respite, in fresh broils; & the other is too near, & too much divided among themselves, to oppose effectually without foreign aid—especially maritime. But I know not enough of their politics, or their expectations, to hazard an opinion respecting the issue of their disputes. That they slumbered during the favourable moment, none I think can deny, & favourable moments in war, as in love, once lost are seldom regained.
We have lately held a treaty with the Six Nations at Fort Stanwix, advantageously it is said for the United States, tho’ the issue of it is not pleasing to that of New York—The Commissioners were by the last accounts, proceeding via Fort Pitt, to Cayahoga to a meeting of the Western Tribes, who every now & then have bickerings with our Settlers on the Ohio, in which lives and property have been lost. At the eclaircissement which is about to be had with them, it is to be hoped a proper understanding will take place—the causes of discontent removed, & peace & amity perfectly reestablished.
The honor of your correspondance I shall ever set a high value upon, & shall thank you for the continuation of it—the occurances of Europe cannot come thro’ a better informed channel, nor from a more pleasing pen. Such returns as can flow from the cottage of retirement, I will make you: these indeed will be inadequate; but to a mind generous as yours is, there is more pleasure in conferring than in receiving an obligation.

If sir, the name of your Sovereign has been committed to your letter by his approbation or authority, you will know how far my respectful acknowledgments are due, & can be offered with propriety. I wish not to obtrude myself; nor to step over that line which custom has drawn—altho’ feeling more respect & veneration for the King & Queen of France than I have powers to utter, I should in that case rest more on your abilities & their goodness to disclose them, than upon my own faint endeavours. To the military characters with whom I have the honor of an acquaintance, I present my best wishes & affectionate regards, at the same time that I never can too often repeat to you the assurances of the esteem & attachment with which I have the honor to be sir Yr Most Obedt and most hble servt

G: Washington

